Citation Nr: 1628701	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  15-24 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a right knee disorder.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 1996 and on active duty for training from March 2004 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in September 2015. A transcript of this hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issues of entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In an unappealed July 1999 rating decision, the RO denied the Veteran's claims of entitlement to service connection for right and left knee disorders. The Veteran did not submit new and material evidence within one year of that decision. 

2. The evidence received since the July 1999 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for right and left knee disorders and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The July 1999 rating decision denying the claims of service connection for right and left knee disorders is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  As new and material evidence has been received since the July 1999 rating decision with respect to the Veteran's claims of entitlement to service connection for right and left knee disorders, the claims are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2015). A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim. See 38 U.S.C.A. § 5108 (West 2014). "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a) (2015).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The VA is not, however, bound to consider credible that which is patently incredible. See Duran v. Brown, 7 Vet. App. 216 (1994).

In the present case, the RO denied service connection for bilateral knee disorders in July 1999.  Regarding the left knee, the RO found that there was no evidence of a disability or an in-service injury and regarding the right knee, the RO found there was insufficient evidence between the Veteran's current symptoms and the in-service injury.  

The Veteran was notified of the July 1999 rating decision and he did not file an appeal or submit new and material evidence within one year of the decision, therefore, the decision became final. See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103. 

At the time of the July 1999 rating decision, the record included the Veteran's service treatment records and a VA examination. Since that time, the claims files includes post treatment records showing treatment for bilateral knee disorders, lay statements regarding the presence of knee symptoms since service, personal testimony regarding a continuity of symptomatology since service, and a VA examination and opinion.  Notably, the Veteran did not have a diagnosis of a left knee disorder at the time of the July 1999 rating decision and a statement by the Veteran's ex-wife regarding the Veteran's bilateral knee disorders during their 10 year marriage from 1996 through 2006 was not of record at the time of the July 1999 rating decision.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims of service connection for right and left knee disorders and his petitions to reopen are granted


ORDER

As new and material evidence has been presented, the Veteran's claim of service connection for a right knee disorder is reopened.  

As new and material evidence has been presented, the Veteran's claim of service connection for a left knee disorder is reopened.  


REMAND

Remand is necessary to obtain an adequate opinion regarding the etiology of the Veteran's right and left knee disorders.

A VA opinion was obtained in May 2015, in which the nurse practitioner opined that the Veteran's bilateral knee disorders were not due to service as "there is no documentation of continuous treatment from service" and that "first evidence of treatment began in 2012." However, upon review of the records, the Board finds that although the Veteran first underwent surgery in 2012 for knees, he reported pain and symptoms in his bilateral knees in a December 1996 periodic examination and in a January 1999 treatment record.  The Veteran's ex-wife also submitted a statement in which she stated that the Veteran experienced bilateral knee pain during their marriage between 1996 and 2006.  Additionally, at the March 1999 VA examination, the examiner found symptoms of patellofemoral syndrome and an "occasional clunk" in his knee. 

Given the evidence of symptoms prior to 2012, the Board finds that the May 2015 VA opinion is inadequate and an addendum opinion is necessary prior to adjudicating these claims. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and/or private medical records and associated them with the claims file.

2. Following completion of the above, return the claims file to the May 2015 VA examiner.  If that examiner is unavailable, an appropriate substitute must be provided.  The examiner should review the claims folder and note such review in the examination report or an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right and left knee disorders were incurred during active service. The examiner's attention is directed to statements from the Veteran and his wife that he has had symptoms since 1996.

The examiner is advised that the Veteran is competent to report symptoms, including pain and limitation of motion, and that his reports must be considered in formulating the requested opinions despite any lack of corroborating treatment records. If his reports are discounted, the examiner should provide a reason for doing so. 

A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After the development requested has been completed, review the medical reports to ensure that they are in compliance with the directives of this Remand. If the reports are deficient in any manner, implement corrective procedures. 

4. Thereafter, the RO or AMC should readjudicate the Veteran's claims. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


